DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on February 23rd, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the specification has overcome each and every objections set forth in the Non-Final Office Action mailed January 13th, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolkhovitin (US 20180341548).
In regards to claim 1, Bolkhovitin teaches a Redundant Array of Independent Disk (RAID) storage device assisted data update system, comprising: 
(Bolkhovitin teaches a controller 130 for controlling data storage devices. This controller may be a RAID controller. See [0059])
a plurality of first RAID storage devices that are each coupled to the RAID storage controller device and that each include a respective first RAID storage device storage subsystem, wherein each of the plurality of first RAID storage devices is configured to: (Bolkhovitin teaches a plurality of non-volatile storage systems which may include RAID. These storage devices 120-1 to 120-m can be seen in FIG. 1A. Additionally, these devices are coupled to a main controller 130 which may be a RAID controller. Further, each RAID storage device (120) contains a subsystem composed of a storage medium 330 and a storage buffer system 150-1 to 150-m as seen in FIG. 3. See FIG. 1A, 3, and [0108])
receive a first command from the RAID storage controller device that identifies a second RAID storage device buffer subsystem as a target memory location; and (Bolkhovitin teaches identifying a second data storage device to read from. In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. Then the system identifies a first and a second data storage device from which to perform further operations on. This second storage device acts as a target memory. See FIG. 6A and [0117])
retrieve, in response to the first command, respective first RAID storage device data from the respective first RAID storage device storage subsystem in that first RAID storage device and perform Direct Memory Access (DMA) operations to provide the respective first RAID storage device data on the second RAID storage device buffer subsystem; and (The first command defined as the compaction request above is sent from a host system to controller 130. Controller 130 then uses DMA operations to access the RAID storage devices. In response to this command, a first and a second data storage device are identified as seen in step 614 of FIG. 6A. Then, data transfer commands are sent to the first and second storage devices. These transfer commands allow for valid blocks to be sent to one or more storage buffers (150). See [0101] and [0121]) 
a second RAID storage device that includes the second RAID storage device buffer subsystem and a second RAID storage device storage subsystem, wherein the second RAID storage device is configured to: (Bolkhovitin identifies a parity data storage device in the set of data storage devices. This parity storage device is composed of a storage device and a buffer subsystem. See [0032])
receive a command from the RAID storage controller device; (Bolkhovitin teaches a sending transfer commands to a first data storage device and sending a second command to a second data storage device. See [0022])
perform, in response to the command, an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data; and (Bolkhovitin teaches sending a read or data recovery command to a parity data storage device. This parity device storage system acts as the second storage device. The controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The parity data is calculated through an XOR operation. Further, the data written in the local write in stripe 25 constitutes update data. See [0122] and [0127])
provide the update data in the second RAID storage device storage subsystem. (Bolkhovitin teaches the parity data calculation in the second storage device constitutes update data. This parity data is calculated in the second storage system before being written to strip 25. Therefore, the update data is provided in the second storage device directly after parity data is calculated. See [0122])
In regards to claim 2, Bolkhovitin teaches the system of claim 1, wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: first primary data provided by a first subset of the plurality of first RAID storage devices; and parity data provided by a second subset of the plurality of first RAID storage devices, (Bolkhovitin the controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD0, compute parity, and write it locally in stripe 25. The data received in the second storage device SSD2 from the first storage device SSD0 acts as primary data. See [0122]) and wherein the update data includes second primary data. (Bolkhovitin additionally teaches Bolkhovitin the controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The data received in the second storage device SSD2 from the first storage device SSD1 acts as second primary data. See [0122])
In regards to claim 3, Bolkhovitin teaches the system of claim 1, wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: 
primary data provided by plurality of first RAID storage devices and wherein the update data includes parity data. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. In response to this command, the recovered data is returned to the host device. The parity data calculation in the second storage device constitutes update data which is comprised of parity data. See [0127])
In regards to claim 7, Bolkhovitin teaches an Information Handling System (IHS), comprising: a Redundant Array of Independent Disk (RAID) buffer subsystem; (Bolkhovitin teaches a plurality of non-volatile storage systems which may include RAID. These storage devices 120-1 to 120-m can be seen in FIG. 1A. Additionally, these devices are coupled to a main controller 130 which may be a RAID controller. Further, each RAID storage device (120) contains a subsystem composed of a storage medium 330 and a storage buffer system 150-1 to 150-m as seen in FIG. 3. See FIG. 1A, 3, and [0108])
a RAID storage subsystem; a processing system that is coupled to the RAID buffer subsystem and the RAID storage subsystem; (The processing system in Bolkhovitin is controller 130 which is coupled to subsystem storage devices 120. Storage devices 120 additionally include subsystem buffers 150. See [0059])
and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a RAID storage engine that is configured to: (Non-volatile memory system 160 includes controller 130 which issues commands to the RAID system 120. Controller 130 may be a RAID controller. See [0061])
 perform, in response to the command, an XOR operation using respective RAID storage device data that was received in the RAID buffer subsystem via respective Direct Memory Access (DMA) operations performed by each of a plurality of RAID storage devices, wherein the XOR operation using the respective RAID storage device data produces update data; and (Bolkhovitin discloses a host system which sets up a shared memory composed of a plurality of non-volatile memory systems. Each of these memory subsystems communicates via DMA. See [0101] Additionally, Bolkhovitin teaches sending a read or data recovery command to a parity data storage device. This parity device storage system acts as the second storage device. The controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The parity data is calculated through an XOR operation. Further, the data written in the local write in stripe 25 constitutes update data. See [0122] and [0127])
provide the update data in the RAID storage subsystem. (Bolkhovitin teaches the parity data calculation in the second storage device constitutes update data. This parity data is calculated in the second storage system before being written to strip 25. Therefore, the update data is provided in the second storage device directly after parity data is calculated. See [0122])
In regards to claim 8, Bolkhovitin teaches The IHS of claim 7, wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes:
first primary data provided by a first subset of the plurality of RAID storage devices; , (Bolkhovitin the controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD0, compute parity, and write it locally in stripe 25. The data received in the second storage device SSD2 from the first storage device SSD0 acts as primary data. See [0122])
and parity data provided by a second subset of the plurality of RAID storage devices, and wherein the update data includes second primary data. (Bolkhovitin additionally teaches Bolkhovitin the controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The data received in the second storage device SSD2 from the first storage device SSD1 acts as second primary data. See [0122])
In regards to claim 9, Bolkhovitin teaches The IHS of claim 7, wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes:
primary data provided by plurality of RAID storage devices, and wherein the update data includes parity data. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. In response to this command, the recovered data is returned to the host device. The parity data calculation in the second storage device constitutes update data which is comprised of parity data. See [0127])
In regards to claim 12, Bolkhovitin teaches the IHS of claim 7, wherein the RAID storage subsystem includes NAND flash memory devices. (Bolkhovitin teaches the data storage device 120 may include a plurality of flash memory devise that are NAND-type flash memory. See [0059])
In regards to claim 13, Bolkhovitin teaches the IHS of claim7, wherein the RAID buffer subsystem includes a Controller Memory Buffer (CMB). (Bolkhovitin teaches the RAID buffer subsystem 120 contains a storage controller 324 which is composed of buffers 150. Therefore the storage controller 324 acts as a controller memory buffer. See FIG. 3)
In regards to claim 14, Bolkhovitin teaches a method for providing RAID storage-device-assisted data update operations, comprising:
receiving, by a first RAID storage device from a RAID storage controller device, a command; (Bolkhovitin teaches identifying a second data storage device to read from. In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. Then the system identifies a first and a second data storage device from which to perform further operations on. This second storage device acts as a target memory. See FIG. 6A and [0117])
performing, by the first RAID storage device in response to the first command, an XOR operation using respective RAID storage device data that was received in a first RAID storage device buffer subsystem in the first RAID storage device via respective Direct Memory Access (DMA) operations performed by each of a plurality of second RAID storage devices, wherein the XOR operation using the respective RAID storage device data produces update data; (Bolkhovitin discloses a host system which sets up a shared memory composed of a plurality of non-volatile memory systems. Each of these memory subsystems communicates via DMA. See [0101] Additionally, Bolkhovitin teaches sending a read or data recovery command to a parity data storage device. This parity device storage system acts as the second storage device. The controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The parity data is calculated through an XOR operation. Further, the data written in the local write in stripe 25 constitutes update data. See [0122] and [0127])
and providing, by the first RAID storage device, the update data in a first RAID storage device storage subsystem in the first RAID storage device. (Bolkhovitin teaches the parity data calculation in the second storage device constitutes update data. This parity data is calculated in the second storage system before being written to strip 25. Therefore, the update data is provided in the second storage device directly after parity data is calculated. See [0122])
In regards to claim 15, Bolkhovitin teaches the method of claim 14, wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of second RAID storage devices includes: 
first primary data provided by a first subset of the plurality of second RAID storage devices; (Bolkhovitin the controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD0, compute parity, and write it locally in stripe 25. The data received in the second storage device SSD2 from the first storage device SSD0 acts as primary data. See [0122])
and parity data provided by a second subset of the plurality of second RAID storage devices, and wherein the update data includes second primary data. (Bolkhovitin additionally teaches Bolkhovitin the controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The data received in the second storage device SSD2 from the first storage device SSD1 acts as second primary data. See [0122])
In regards to claim 16, Bolkhovitin teaches the method of claim 14, wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes:
primary data provided by plurality of second RAID storage devices, and wherein the update data includes parity data. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. In response to this command, the recovered data is returned to the host device. The parity data calculation in the second storage device constitutes update data which is comprised of parity data. See [0127])
In regards to claim 20, Bolkhovitin teaches the method of claim 14, wherein the RAID buffer subsystem includes a Controller Memory Buffer (CMB), (Bolkhovitin teaches the RAID buffer subsystem 120 contains a storage controller 324 which is composed of buffers 150. Therefore the storage controller 324 acts as a controller memory buffer. See FIG. 3) and wherein the RAID storage subsystem includes NAND flash memory devices. (Bolkhovitin teaches the data storage device 120 may include a plurality of flash memory devise that are NAND-type flash memory. See [0059])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin (US 20180341548) in view of Aiello (US 9384093).
In regards to claim 4, Bolkhovitin teaches the system of claim 1, wherein each of the plurality of first RAID storage devices is configured to: send data, in response to providing the (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. Therefore, the primary data is provided to the second storage device. In response to this, data can be recovered and then sent to a storage device. See [0127])
However, Bolkhovitin does not teach sending a completion message to the RAID storage controller device.
Aiello teaches sending a completion message to the RAID storage controller device. (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.
In regards to claim 5, Bolkhovitin teaches the system of claim 4, wherein the RAID storage controller device is configured to: provide, in response to receiving data from the first RAID storage devices, the second command to the second RAID storage device. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. In response to this command, the recovered data is returned to the host device. This return of data acts as a second command sent to the second storage device. See [0127])
However, Bolkhovitin does not teach providing a command in response to receiving the completion message. 
Aiello teaches providing a command in response to receiving the completion message. (Aiello teaches once a completion message is sent the next command in the submission queue may begin. This command may be a read from one RAID to another RAID. See [Col. 8 lines 35-41])
It would be obvious to one of ordinary skill in the art to before the effective filing date modify Bolkhovitin to incorporate the teachings of Aiello to include providing a command in response to receiving the completion message. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.
In regards to claim 6, Bolkhovitin teaches the system of claim 1, wherein the second RAID storage device is configured to: send data, in response to providing the update data on the second RAID storage device storage subsystem. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. Therefore, the primary data is provided to the second storage device. In response to this, data can be recovered and then sent to a storage device. This recovered data acts as update data. See [0127])
However, Bolkhovitin does not teach sending a completion message to the RAID storage controller device.
Aiello teaches sending a completion message to the RAID storage controller device. (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.
In regards to claim 10, Bolkhovitin further teaches the IHS of claim 7, wherein RAID storage engine is configured to: send data, in response to providing the update data on the RAID storage subsystem. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. Therefore, the primary data is provided to the second storage device. In response to this, data can be recovered and then sent to a storage device. This recovered data acts as update data. See [0127])
However, Bolkhovitin does not teach sending a completion message to the RAID storage controller device.
Aiello teaches sending a completion message to the RAID storage controller device. (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.
In regards to claim 11, Bolkhovitin further teaches the IHS of claim 10, wherein the command is received from the RAID storage controller device. (Bolkhovitin teaches a controller 130 for controlling data storage devices. This controller may be a RAID controller. See [0059])
However the combination of Bolkhovitin does not teach the command is received via a submission queue, and wherein the completion message is provided to the RAID storage controller device via a completion queue.
Aiello teaches the command is received via a submission queue, and wherein the completion message is provided to the RAID storage controller device via a completion queue. (Aiello teaches a command is sent through a queue. Additionally, Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.
In regards to claim 18, Bolkhovitin further teaches the method of claim 17, providing, by the RAID storage controller the command to the first RAID storage device. (Bolkhovitin teaches a controller 130 for controlling data storage devices. This controller may be a RAID controller. See [0059])
However, Bolkhovitin not teach providing, in response to receiving the first completion message from the RAID storage device, the command to the first RAID storage device. 
Aiello teaches providing, in response to receiving the first completion message from the RAID storage device, the command to the first RAID storage device. (Aiello teaches once a completion message is sent the next command in the submission queue may begin. This command may be a read from one RAID to another RAID. See [Col. 8 lines 35-41])
It would be obvious to one of ordinary skill in the art to before the effective filing date modify Bolkhovitin to incorporate the teachings of Aiello to include providing, in response to receiving the first completion message from the RAID storage device, the command to the first RAID storage device. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one 
In regards to claim 19, Bolkhovitin further teaches the method of claim 14, further comprising: sending data, by the first RAID storage device in response to providing the update data on the first RAID storage device storage subsystem. (Bolkhovitin teaches the second storage device is a parity storage device. In this device parity information is stored for a Redundancy Coding stripe. The stripe is composed of primary data. Bolkhovitin teaches if the storage device is unable to return requested data. A recovery operation is performed in which a read or data recovery command is sent to the second storage device. Therefore, the primary data is provided to the second storage device. In response to this, data can be recovered and then sent to a 
However, Bolkhovitin does not teach sending a completion message to the RAID storage controller device. 
Aiello teaches sending a completion message to the RAID storage controller device. (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion queue acts as a completion message. See [Col.5 lines 27-36])
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Bolkhovitin in view of Kim to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.
Response to Arguments
Applicant's arguments filed February 23rd, 2021 have been fully considered but they are not persuasive. 
The applicant argues, “The Applicant respectfully disagrees Bolkhovitin explicitly discloses performing DMA operations to provide respective first RAID storage device data on the second RAID storage buffer subsystem, as recited by the original independent claims. Bolkhovitin discloses, "Coding stripe from the first data storage device using peer-to-peer data transfers (e.g., using peer-to- peer data transfer module 434) from the first data storage device to the third data storage device and obtaining data in the third Redundancy Coding stripe from the second data storage device using peer-to-peer data transfers from the second data storage device to the third data storage device." Para. [0122]. The Applicant submits that the peer-to-peer data transfers in Bolkhovitin are not appropriately characterized as DMA operations, as Bolkhovitin discloses DMA operations between a host 110 and data storage devices 120 (para. [0066]), and between a controller system 130 and the data storage device 120 (para. [0063]). The Applicant submits that there is no explicit disclosure in Bolkhovitin that the data storage devices themselves use DMA operations between each other, or that the peer-to-peer data transfers include DMA operations.”
The examiner respectfully disagrees that Bolkhovitin does not explicitly disclose performing DMA operations to provide respective first RAID storage device data on the second RAID storage buffer subsystem. Bolkhovitin teaches, “In some other embodiments, a host system sets up shared memory areas in each data storage device, sends one or more commands to a source data storage device to read data in the source data storage device to a shared memory area, and then initiates the sending of data from the shared memory to a target storage device 
Additionally, the applicant argues, “Furthermore, in rejecting the original independent claims, the Office Action states that Bolkhovitin discloses: 
"perform, in response to the command, an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data; and (Bolkhovitin teaches sending a read or data recovery command to a parity data storage device. This parity device storage system acts as the second storage device. The controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The parity data is calculated through an XOR operation. Further, the data written in the local write in stripe 25 constitutes update data. See [0122] and [0127])." 
The Applicant respectfully disagrees that Bolkhovitin discloses performing an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data, as recited by the original independent claims. Paragraph [0122] of Bolkhovitin states, "the controller system sends a parity rebuild command to SSD2 that commands SSD2 to 4825-6160-9690 v.1Docket No.: 16356.2079US01Customer No. 160825get data for stripe 25 from SSDO and SSDI, compute parity, and write it locally in stripe 25." The Applicant submits that there is no explicit disclosure in Bolkhovitin that the computing of parity data is performed using an XOR operation. Rather, Bolkhovitin discloses: 
"The read or data recovery command includes information identifying the strip (e.g., Redundancy Coding stripe), and the location of the data to be recovered. That storage device then uses the parity information for the identified stripe to identify data to be read from other portions of the stripe and combined with the parity information (e.g., by XORing the parity information and identified data) so as to recover the unavailable data, and then return the recovered data to the requesting host device. In some embodiments, the recovered data is also stored to a new location in the non-volatile memory system, and mapping information for the stripe (e.g., including the stripe map for the stripe) is updated to reflect the new location of the recovered data." Para. [0127].
Thus, the Applicant submits that Bolkhovitin is XORing parity information and identified data so as to recover unavailable data, and then returns the recovered data to the requesting host device. The independent claims of the present disclosure recite performing an XOR operation using the data received from the first and second RAID storage devices to produce update data (e.g., parity data), see para. [0058], and even if the resulting XORing of the parity information and identified data in Bolkhovitin can be characterized as the update data of the Applicant's claims (which is not admitted by the Applicant), the Applicant submits that there is no teaching of that data in Bolkhovitin being provided in the second RAID storage device storage subsystem, as recited by the original independent claims. Rather, Bolkhovitin discloses that the recovered data is returned to the requesting host device, and in some embodiments stored to a new location in the non-volatile memory system. In other words, there is no explicit disclosure in Bolkhovitin that the same storage device that performs the XORing in Bolkhovitin also stores the recovered data.” 
The examiner respectfully disagrees that Bolkhovitin does not disclose performing an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data, as recited by the original independent claims. The applicant’s argument states, “The independent claims of the present disclosure recite performing an XOR operation using the data received from the first and second RAID storage devices to produce update data (e.g., parity data), see para. [0058].” However, the independent claims do not claim the XOR operation produces parity data, instead the claims simply read “update data.” Therefore, the original interpretation of update data formed by performing an XOR operation using parity information and identifies data reads on the claim language. The Examiner recommends amending the claim language to state the XOR operation produces parity data to overcome the current application of the art. Further, the applicant argues “that there is no teaching of that data in Bolkhovitin being provided in the second RAID storage device storage subsystem, as recited by the original independent claims. Rather, Bolkhovitin discloses that the recovered data is returned to the requesting host device, and in some embodiments stored to a new location in the non-volatile memory system. In other words, there is no explicit disclosure in Bolkhovitin that the same storage device that performs the XORing in Bolkhovitin also stores the recovered data.” The original claim states, “provide the update data in the second RAID storage device storage subsystem.” This claim language does not state “provide the update data to the second RAID storage device.” Therefore, this claim limitation states that the update data must be in the second RAID storage device at some point, but the second RAID storage device may not be the “To continue our example, in these embodiments, the controller system sends a parity rebuild command to SSD2 that commands SSD2 to compute parity from data in the RAM buffers and write it locally in stripe 25.” [0122] Therefore, the second storage device, SSD 2, performs the computation of the update data. As the computation completes, the update data is provided in this second storage device before finally being sent to stripe 25.  Therefore, Bolkhovitin does teach performing an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data, as recited by the original independent claims.
	Therefore, the Examiner respectfully submits that Bolkhovitin teaches the limitations of the independent claims. As a result, all dependent claim inherit the rejections of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSI A LOUDENSLAGER whose telephone number is (571)272-3410.  The examiner can normally be reached on Mon - Thurs 8:30 - 5:30 and every other Fri 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached at 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KELSI A LOUDENSLAGER/            Examiner, Art Unit 2183                                                                                                                                                                                            /Aimee Li/Supervisory Patent Examiner, Art Unit 2183